954 F.2d 732
NOTICE: Federal Circuit Local Rule 47.8(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.Bettie J. WOODWARD, Petitioner,v.DEPARTMENT OF the NAVY, Respondent.
No. 91-3474.
United States Court of Appeals, Federal Circuit.
Dec. 9, 1991.

Before ARCHER, LOURIE and ALARCON,* Circuit Judges.
PER CURIAM.

ORDER

1
Bettie J. Woodward petitions for judicial review of the decision of the Merit Systems Protection Board (board), Docket No. SF07529019877, affirming her removal.   We dismiss.


2
On May 22, 1991, the board issued a final decision in Ms. Woodward's case.   The final decision informed Ms. Woodward that the Federal Circuit "must receive your request for review no later than 30 calendar days after receipt of this order...."  According to the certified mail receipt, the final decision was received at Ms. Woodward's address on May 28, 1991.   The petition for review to this court was therefore due on June 27, 1991.   The court received Ms. Woodward's petition for review on July 9, 1991, twelve days after the June 27, 1991 deadline.


3
Pursuant to 5 U.S.C. § 7703(b)(1), a petition for review of a final board decision "must be filed within 30 days after the date the petitioner received notice of the final order or decision of the Board."   Accordingly, because Ms. Woodward's petition for review was filed twelve days late, her petition must be dismissed for noncompliance with the statutory deadline.   Pinat v. Office of Personnel Management, 931 F.2d 1544, 1546 (Fed.Cir.1991);   Monzo v. Department of Transp., 735 F.2d 1335, 1336 (Fed.Cir.1984).


4
Accordingly,

IT IS ORDERED THAT:

5
Ms. Woodward's petition for judicial review is dismissed.



*
 Honorable Arthur L. Alarcon of the United States Court of Appeals for the Ninth Circuit, sitting by designation